DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Application filed on 02/13/2019.
Claims 1-20 are currently pending and have been examined.
The Information Disclosure Statement (IDS) filed on 02/13/2019 has been acknowledged.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation “the exchange activity” which renders the claim indefinite because it is unclear whether this is the same as the property exchange activity or a different exchange activity. For purposes of this examination, the limitation has been interpreted to read “the property exchange activity.”
Claims 11 and 12 inherit the deficiencies noted in claim 10 and are therefore rejected on the same basis.


Claim 12 inherits the deficiencies noted in claim 11 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-14 are directed to a machine, claims 15-19 are directed to a process, and claim 20 is directed to an article of manufacture. Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance. 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving a first signal including a request to engage in a property exchange activity by an acquiring entity; 

accessing second profile data for each of a plurality of advisor entities related to the property exchange activity; 
using the first profile data and the second profile data to generate at least one proposed match between a corresponding one or more of the plurality of advisor entities and the acquiring entity; 
sending to the acquiring entity a second signal including a recommendation, the recommendation comprising the at least one proposed match; 
providing an acquiring entity display to enable the acquiring entity to respond to the recommendation and engage with advisor entities selected for the property exchange activity; 
after receiving a first request to engage a first advisor entity of the plurality of advisor entities, providing a first advisor connection between the acquiring entity and the first advisor entity, enforcing at least one access control criterion on the first advisor connection according to data of the first profile data required for activities performed by the first advisor entity; and 
enabling at least one interaction in at least one advisor activity between the acquiring entity and the first advisor entity.
The above limitations recite the concept of interfacing entities engaged in property exchange activities. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing interactions between people. Independent claims 15 and 20 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 15, and 20 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a device comprising: a processor, a FairWarning v. Iatric Sys.). Likewise, claims 1, 15, and 20 specifying that the abstract idea of interfacing entities engaged in property exchange activities is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 15, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 15, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 15, and 20 are “directed to” an abstract idea (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a device comprising: a processor, a communications module, and a memory storing computer executable instructions, and a user interface. Independent claims 15 and 20 recite similar additional elements to those of claim 1. As discussed above with respect to Prong Two of Step 2A, although additional Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). 
Even when considered as an ordered combination, the additional elements of claims 1, 15, and 20 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 15, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 15, and 20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-14 and 16-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-14 and 16-19 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions and managing interactions between people. Dependent claims 2-14 and 16-19 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 2-14 and 16-19 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 15, and 20, dependent claims 2-14 and 16-19, analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.

	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9-16, 19, and 20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Bui et al., U.S. 20190080425 A1 (hereafter referred to as “Bui”).

Regarding claim 1, Bui discloses a device for interfacing entities engaged in property exchange activities, the device comprising: 
a processor (Bui: [0021]); 
a communications module coupled to the processor (Bui: [0021]); and 
a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to (Bui: [0021]): 
receive via the communications module a first signal including a request to engage in a property exchange activity by an acquiring entity (Bui: [0028] – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105”); 
access first profile data for the acquiring entity, the device having permission to access the first profile data (Bui: [0030], [0078] – “users, service requesters…may load the on-demand real estate service 
access second profile data for each of a plurality of advisor entities related to the property exchange activity (Bui: [0030], [0078] – “…service providers and/or agents may load the on-demand real estate service provider (ODRESP) software application onto the computing devices and may register, signup and create secure and password protected accounts within the ODRESP software application or ODRESP system…an account is created and relevant profile information may be entered for the user, customer, service requesters, service providers and/or agents…the information and/or parameters entered by the users, service requesters, service providers and/or agents may be utilized by the ODRESP software and/or ODRESP system to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the customers or service requesters).”); 
use the first profile data and the second profile data to generate at least one proposed match between a corresponding one or more of the plurality of advisor entities and the acquiring entity (Bui: [0030], [0036], [0059] – “the information and/or parameters entered by the users, service requesters, service providers and/or agents may be utilized by the ODRESP software and/or ODRESP system to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the customers or service requesters)” – “after a real estate user selects the real estate product or real service he/she is most interested in and makes any selection refinements on parameters most relevant to that particular real estate product or service via the services selection submenu 160, computer-readable instructions executable by the one or more processors (e.g., the ODRESP software application in conjunction with the ODRESP system) may select and/or recommend one real estate agent (or real estate service provider) that may best be able to meet with the real estate user (or service requester) at a time requested (e.g., entered into the search submenu 
send via the communications module to the acquiring entity a second signal including a recommendation, the recommendation comprising the at least one proposed match (Bui: [0028], [0036] – “the ODRESP application servers 105 may communicate and/or transmit 144 the query results (and/or associated parameters, measurements and/or information) to the one or more customer computing devices 115” – “the ODRESP software application and/or system may display a recommended real estate agent (or service provider) as well as additional real estate agents in a service provider list”); 
provide an acquiring entity user interface via the communications module to enable the acquiring entity to respond to the recommendation and engage with advisor entities selected for the property exchange activity (Bui: [0028], [0037] – “a customer or service requester may select one of the service providers communicated in the query results and may communicate 145 a service provider selection to the ODRESP application servers 105” – “reference number 165 illustrates a real estate agent submenu in the ODRESP software application and/or system where a listing of real estate agents (or service providers) is displayed to a real estate user, customer or service requester…the real estate agent (or service provider) submenu may allow a real estate user (or service requester) to affirm the recommended real estate agent (or service provider) (e.g., by pressing for example, a selection button)”); 
after receiving a first request to engage a first advisor entity of the plurality of advisor entities, provide a first advisor connection between the acquiring entity and the first advisor entity, the device enforcing at least one access control criterion on the first advisor connection according to data of the first profile data required for activities performed by the first advisor entity (Bui: [0037], [0043], [0045], Fig. 2 – “in response to selection of the real estate agent, the ODRESP software application and system may notify the real estate agent via a preferred method defined in the real estate agent's account profile…the ODRESP software application may generate the notifications and/or messages via currently available messaging methodology including, but not limited to, SMS messaging, MMS messaging, other forms of instant messaging, automated phone calls, and social networks messaging…if the real estate agent accepts the real estate user request, the ODRESP software application may send a confirmation notification 
enable via the communications module at least one interaction in at least one advisor activity between the acquiring entity and the first advisor entity (Bui: [0043], [0045], [0101], Fig. 2 – “if the real estate agent accepts the real estate user request, the ODRESP software application may send a confirmation notification message to the real estate user via a preferred communication method defined in the real estate user's account profile…the confirmation notification message may include information, measurements and/or parameters about the selected real estate agent including, but not limited to a photo image, contact information, and estimated time of arrival value or measurement…the ODRESP software application and system may allow real estate users to communicate directly to selected potential real estate agents…the ODRESP software application may provide functionality to allow real estate users and selected real estate agents to communicate via online methods such as online chat, computer telephone calls and/or video conference.”).

Regarding claim 2, Bui discloses the device of claim 1, wherein the computer executable instructions further cause the processor to: 
after receiving at least one second request to engage at least one corresponding second advisor entity of the plurality of advisor entities, provide at least one second advisor connection between the acquiring entity and the at least one second advisor entity, the device enforcing at least one access control criterion on the at least one second advisor connection according to data of the first profile data required for activities performed by the corresponding second advisor entity (Bui: [0037], [0043], [0045], Fig. 2 – “in response to selection of the real estate agent, the ODRESP software application and system may notify the 
enable via the communications module at least one interaction in at least one advisor activity between the acquiring entity and the at least one second advisor entity (Bui: [0043], [0045], [0101], Fig. 2 – “if the real estate agent accepts the real estate user request, the ODRESP software application may send a confirmation notification message to the real estate user via a preferred communication method defined in the real estate user's account profile…the confirmation notification message may include information, measurements and/or parameters about the selected real estate agent including, but not limited to a photo image, contact information, and estimated time of arrival value or measurement…the ODRESP software application and system may allow real estate users to communicate directly to selected potential real estate agents…the ODRESP software application may provide functionality to allow real estate users and selected real estate agents to communicate via online methods such as online chat, computer telephone calls and/or video conference.”).

Regarding claim 6, Bui discloses the device of claim 1, wherein the computer executable instructions further cause the processor to: provide via the communications module a communication tool to the acquiring entity and the first advisor entity (Bui: [0045], [0102] – “the ODRESP software application and system may allow real estate users to communicate directly to selected potential real estate agents…the ODRESP software application may 

Regarding claim 7, Bui discloses the device of claim 1, wherein the computer executable instructions further cause the processor to: regenerate the at least one proposed match between the corresponding advisor entity and the acquiring entity and send via the communications module a seventh signal including a revised recommendation prior to receiving the first request, based on at least one change to the second profile data (Bui: [0023], [0036], [0049], [0052] – “after a real estate user selects the real estate product or real service he/she is most interested in and makes any selection refinements on parameters most relevant to that particular real estate product or service via the services selection submenu 160, computer-readable instructions executable by the one or more processors (e.g., the ODRESP software application in conjunction with the ODRESP system) may select and/or recommend one real estate agent (or real estate service provider) that may best be able to meet with the real estate user (or service requester) at a time requested (e.g., entered into the search submenu 155) and also meets a largest amount of search criteria, preferences or classifications of the user” – “the publicly available database sources and privately available database sources may communicate and/or refresh the data, parameters, and/or measurements in the real estate service provider matching system database or database servers on a continual and/or constant basis in order to provide real time (of closed to real time) information, parameters, measurements and data updates for the on-demand real estate service provider matching system…an ODRESP software application 305 may request recommendations (e.g., utilizing the original parameters, measurements and/or information) or updates through, for example, a recommendations or updates module or subroutine 320…the request may be a query which communicates with one or more ODRESP database servers (e.g., 325 in FIG. 3) to obtain the original or updated real estate agent parameters, measurements and/or information” – “a machine learning or deep learning module 315 may identify that a certain real estate agent, by extracting relevant data from information provided by the online news module 333, is going through a divorce and has been convicted of drunk driving within the last two weeks. In embodiments, the machine learning of deep leaning module 315 may provide this information to the recommendation or update module 320 of the ODRESP software application in order to reduce a rating of a real 

Regarding claim 9, Bui discloses the device of claim 1, wherein the recommendation comprises at least one option between a plurality of advisor entities of a same type (Bui: [0020], [0037] – “reference number 165 illustrates a real estate agent submenu in the ODRESP software application and/or system where a listing of real estate agents (or service providers) is displayed to a real estate user, customer or service requester” – “Other real estate related service providers (besides real estate property purchasers and consumers) may include, but are not limited to escrow agents, lending agents, title company representative, home inspectors, appraisers, notaries, movers,…home warranty providers…”), and wherein the computer executable instructions further cause the processor to: 
enable the acquiring entity to provide a selected option (Bui: [0028], [0037], [0043] – “the real estate agent (or service provider) submenu may allow a real estate user (or service requester) to affirm the recommended real estate agent (or service provider) (e.g., by pressing for example, a selection button)” – “the ODRESP software application may allow real estate users to select a real estate agent from the real estate list generated by the ODRESP software application”); and 
notify a selected advisor entity related to the selected option (Bui: [0043] – “in response to selection of the real estate agent, the ODRESP software application and system may notify the real estate agent via a preferred method defined in the real estate agent's account profile”).

Regarding claim 10, Bui discloses the device of claim 1, wherein the request to engage in the property exchange activity is detected by at least one of the communications module and the processor (Bui: [0021], [0028] – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105”).

Regarding claim 11, Bui discloses the device of claim 10, wherein the communications module detects an intention to engage in the property exchange activity using an existing interaction channel between the acquiring entity and a financial institution (Bui: [0020], [0028], [0079], [0102] – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the 

Regarding claim 12, Bui discloses the device of claim 11, wherein the computer executable instructions further cause the processor to: receive via the communications module an eighth signal including a notification from the acquiring entity or a financial institution associated with the acquiring entity, the notification comprising the intention to engage in the property exchange activity (Bui: [0028], [0036] – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105” – “a real estate user or service requester may select a desired real estate service via the services selection screen 160…a real estate user selects the real estate product or real service he/she is most interested in and makes any selection refinements on parameters most relevant to that particular real estate product or service via the services selection submenu 160”).

Regarding claim 13, Bui discloses the device of claim 1, wherein the property exchange activity corresponds to a home purchase, and the plurality of advisor entities comprises at least one of a real estate agent or broker, a legal advisor, a mortgage advisor, a home inspector, an insurer, a moving company, and a storage company Bui: [0020], [0037] – “reference number 165 illustrates a real estate agent submenu in the ODRESP software application and/or system where a listing of real estate agents (or service providers) is displayed to a real estate user, customer or service requester [i.e., purchaser]” – “Other real estate related service providers (besides real estate 

Regarding claim 14, Bui discloses the device of claim 1, wherein the first profile data for the acquiring entity is not yet available to the device, and wherein the computer executable instructions further cause the processor to: obtain the permission to access the first profile data; or receive via the communications module a ninth signal including the first profile data from the acquiring entity (Bui: [0030] – “users, service requesters…may load the on-demand real estate service provider (ODRESP) software application onto the computing devices and may register, signup and create secure and password protected accounts within the ODRESP software application or ODRESP system…an account is created and relevant profile information may be entered for the user, customer” – “not yet available to the device” is the profile information not being received yet because the user has not downloaded the app and registered).

Regarding claims 15, 16, and 19, all the limitations in method claims 15, 16, and 19 are closely parallel to the limitations of machine claims 1, 2, and 7 analyzed above and rejected on the same bases.  

Regarding claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of machine claim 1 analyzed above and rejected on the same bases.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 17, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bui, in view of Wickam, U.S. 20150242919 A1 (hereafter referred to as “Wickam”).

Regarding claim 3, Bui teaches the device of claim 2, wherein the computer executable instructions further cause the processor to: 
send via the communications module a third signal including a proposal for the first advisor entity based on a highest match, and await a fourth signal received via the communications module including the first request to engage the first advisor entity before determining others of the plurality of advisor entities (Bui: [0020], [0028], [0036], [0043-0044] – “computer-readable instructions executable by the one or more processors (e.g., the ODRESP software application in conjunction with the ODRESP system) may select and/or recommend one real estate agent (or real estate service provider) that may best be able to meet with the real estate user (or service requester) at a time requested (e.g., entered into the search submenu 155) and also meets a largest amount of search criteria, preferences or classifications of the user…the ODRESP software application may allow real estate users to select a real estate agent from the real estate list generated by the ODRESP software application, and in response to selection of the real estate agent, the ODRESP software application and system may notify the real estate agent via a preferred method defined in the real estate agent's account profile…if the real estate agent rejects the service or meeting request, the real estate user may be notified and may be presented with a next best available option from the list of real estate agents” – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105…Other real estate related service providers (besides real estate property purchasers and consumers) may include, but are not 
use the first profile data and the second profile data to generate at least one secondary proposed match between the corresponding at least one second advisor entity and the acquiring entity (Bui: [0030], [0036], [0059] – “the information and/or parameters entered by the users, service requesters, service providers and/or agents may be utilized by the ODRESP software and/or ODRESP system to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the customers or service requesters)” – “after a real estate user selects the real estate product or real service he/she is most interested in and makes any selection refinements on parameters most relevant to that particular real estate product or service via the services selection submenu 160, computer-readable instructions executable by the one or more processors (e.g., the ODRESP software application in conjunction with the ODRESP system) may select and/or recommend one real estate agent (or real estate service provider) that may best be able to meet with the real estate user (or service requester) at a time requested (e.g., entered into the search submenu 155) and also meets a largest amount of search criteria, preferences or classifications of the user…the ODRESP system may utilize external or internal data sources to make this recommendation, such as, but not limited to, a real estate agent profile, a real estate buyer profile”); and 
send via the communications module a fifth signal including at least one secondary recommendation for the at least one second advisor entity (Bui: [0028], [0036] – “the ODRESP application servers 105 may communicate and/or transmit 144 the query results (and/or associated parameters, measurements and/or information) to the one or more customer computing devices 115” – “the ODRESP software application and/or system may display a recommended real estate agent (or service provider) as well as additional real estate agents in a service provider list”). 
Bui does not explicitly teach that the proposed match between at least one second advisor entity and an acquiring entity is generated based at least in part on affinity between a first advisor entity and the at least one second advisor entity. However, Wickam teaches real estate management and recommending vendors (Wickam: Abstract), including the known technique of a proposed match between at least one second advisor entity and an acquiring entity being generated based at least in part on affinity between a first advisor entity and the at least one 
It would have been recognized that applying the known technique of a proposed match between at least one second advisor entity and an acquiring entity being generated based at least in part on affinity between a first advisor entity and the at least one second advisor entity, as taught by Wickam, to the teachings of Bui would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar devices. Further, including that a proposed match between at least one second advisor entity and an acquiring entity is generated based at least in part on affinity between a first advisor entity and the at least one second advisor entity, as taught by Wickam, into the real estate vendor recommendation system of Bui would have been recognized by those of ordinary skill in the art as resulting in an improved system for recommending real estate vendors to users by advantageously providing increased client retention rates for real estate agents (Wickam: [0039]).

Regarding claim 4, Bui discloses the device of claim 1, wherein the computer executable instructions further cause the processor to: use the first profile data and the second profile data to generate at least one proposed additional match between corresponding advisor entities and the acquiring entity; and send via the communications module a sixth signal including an additional recommendation to the acquiring entity, the additional recommendation comprising the at least one proposed additional match (Bui: [0020], [0030], [0036], [0059] – “the information and/or parameters entered by the users, service requesters, service providers and/or agents may be utilized by the ODRESP software and/or ODRESP system to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the customers or service requesters)” – “after a real estate user selects the real estate product or real 
Bui does not explicitly teach that the generating of at least one proposed additional match between corresponding advisor entities and the acquiring entity and sending of the sixth signal including an additional recommendation to the acquiring entity occurs subsequent to commencement of the property exchange activity. However, Wickam teaches real estate management and recommending vendors (Wickam: Abstract), including,  subsequent to commencement of the property exchange activity, using the first profile data and the second profile data to generate at least one proposed additional match between corresponding advisor entities and the acquiring entity; and sending via the communications module a sixth signal including an additional recommendation to the acquiring entity, the additional recommendation comprising the at least one proposed additional match (Wickam: [0041], [0047], [0098], [0105] – “The user interface may permit a user to search for vendors recommended by a real estate agent. Options may be presented for a user to search all vendors 902, search categories 904, view agent negotiated rates 906, and/or view agent negotiated offers 908. A user may be able to search for vendor by name and/or categories…the service provider pool may be reflective of a category. For example, all electricians may be shown. Alternatively, they service provider pool may be reflective of geography, list (e.g., real estate agent's list, homeowner's list) or other parameters.”).
It would have been obvious to one of ordinary skill in the art to include in the recommendation system, as taught by Bui, the ability to subsequent to commencement of the property exchange activity, use the first profile data 

	Regarding claim 5, Bui teaches the device of claim 1, but does not explicitly teach providing via the communications module a document sharing tool to the acquiring entity and the first advisor entity. However, Wickam teaches real estate management and recommending vendors (Wickam: Abstract), including providing via the communications module a document sharing tool to the acquiring entity and the first advisor entity (Wickam: [0056] – “The real estate platform may also include any relevant real property information. For example, such information may include documents, such as home title documents, closing documents, contracts, inspection reports, mortgage or other financial information, floor plans, service history, or any other documents. Such documents may be home or real estate documents. In some instances, electronic versions of the documents may be accessible. The electronic versions may include executed copies of the documents (e.g., signed contracts or agreements). The documents may…be provided in an editable format.”).
It would have been obvious to one of ordinary skill in the art to include in the recommendation system, as taught by Bui, the ability to provide via the communications module a document sharing tool to the acquiring entity and the first advisor entity, as taught by Wickam, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui, to include the teachings of Wickam, in order to advantageously provide increased client retention rates for real estate agents (Wickam: [0039]).

Regarding claims 17 and 18, all the limitations in method claims 17 and 18 are closely parallel to the limitations of machine claims 3 and 4 analyzed above and rejected on the same bases.  

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Bui, in view of Fawaz, U.S. 20120173306 A1 (hereafter referred to as “Fawaz”).

Regarding claim 8, Bui teaches the device of claim 1, but does not explicitly teach contacting at least one potential advisor entity based on the at least one proposed match to obtain an acceptance to be included in the recommendation to the acquiring entity; and generating the recommendation based on receipt of the acceptance. However, Fawaz teaches providing agent referrals for real estate transactions (Fawaz: Abstract), including contacting at least one potential advisor entity based on the at least one proposed match to obtain an acceptance to be included in the recommendation to the acquiring entity; and generating the recommendation based on receipt of the acceptance (Fawaz: [0034], Fig. 3 – “After ranking the two or more real estate agents, an agent interview filter may be used to confirm additional information prior to providing the referral of the real estate agent to the buyer or seller. Examples of information that may be confirmed by the agent interview filter include…willingness of agent to enter into agreement with referral service provider, willingness of agent to perform service…Agents who do not meet one or more criteria in the agent interview filter may be removed from consideration or moved down on the list of potential real estate agents. The agent interview filter may be performed by telephone interview, face to face interview, email communications, or any other type of communication.”).
It would have been obvious to one of ordinary skill in the art to include in the recommendation system, as taught by Bui, the ability to contact at least one potential advisor entity based on the at least one proposed match to obtain an acceptance to be included in the recommendation to the acquiring entity; and generate the recommendation based on receipt of the acceptance, as taught by Fawaz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui, to include the teachings of Fawaz, in order to assure users that they are utilizing a reputable agent based on the relationship of the buyer/seller with the referring entity (Fawaz: [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684